Citation Nr: 18100324
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-07 145
DATE:	April 6, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an annual clothing allowance is granted.
FINDING OF FACT
The Veteran uses his VA-issued left wrist and back braces with sufficient consistency to wear out, tear, or cause irreparable damage to clothing
CONCLUSION OF LAW
The criteria for a clothing allowance have been satisfied. 38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active service from November 1978 to August 1999.  This matter comes before the Board of Veterans Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an annual clothing allowance.

 
Entitlement to a clothing allowance.
The Veteran seeks entitlement to a clothing allowance due to use of a left custom wrist brace and a back brace for the year 2012. 
In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810(a)(1)(ii)(A) (2017).
The Board finds that the clothing allowance should be granted.  Specifically, the Veteran is service-connected for a left wrist disability and a spine disability.  VA facilities have issued braces for the left wrist and back.  In an October 2012 note, S.H. at the Madison VA Community-Based Outpatient Clinic (CBOC) indicated that the Veteran came in wearing a custom left wrist brace and a warm and form back brace.  She said he wore long sleeve button down shirts for work each day, that his work duties required the use of the braces for support, and that the braces caused damage to his clothing.
In light of the above, and affording the Veteran the complete benefit of the doubt, the Board finds that the Veterans use of a left custom wrist brace and a back brace in 2012 tended to cause wear and tear on his clothing; therefore, a clothing allowance is granted.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).
 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. G. Alderman, Counsel 

